

EXHIBIT 10.10
  
 
December 17, 2014
Mr. John T. Cahill
Dear John,
I am very pleased to confirm the offer extended to you by our Board of Directors
for the position of Chairman and Chief Executive Officer of Kraft Foods Group,
Inc. (“Kraft” or the “Company”), effective December 28, 2014. This letter sets
forth all of the terms and conditions of the offer.
Annualized Compensation (Range of Opportunity)
 
 
  
 
 
  
Target
 
Annual Base Salary
  
 
 
 
  
$
1,100,000
  
Annual Incentive Target Opportunity (Target equals 160% of base salary)
  
 
 
 
  
$
1,760,000
  
Long-Term Incentive Target Opportunity
  
 
 
 
  
$
6,640,000
  
Total Annual Compensation
 
 
 
 
 
$
9,500,000
 

 
Your compensation is described in greater detail below.
Annual Incentive Plan


You will be eligible to participate in the Kraft Management Incentive Plan
(“MIP”), which is the Company’s annual incentive program. Your target annual
incentive award opportunity under MIP will be equal to 160% of your base salary
(and your maximum incentive award opportunity will be capped at 250% of target).
The actual amount you will receive may be lower or higher than your target
incentive award opportunity depending on your individual performance and the
performance of the Company. Your 2015 annual incentive award will be payable no
later than March 15, 2016. Your MIP eligibility will begin on your date of
employment.


Long-Term Incentive Opportunity
Typically, each year you will be eligible to receive a long-term incentive
(“LTI”) grant. Generally, the LTI mix includes performance shares, restricted
stock units and stock options. At the beginning of each year, the total target
value of your LTI awards will be established by the Compensation Committee. For
2015, your long-term incentive awards will be as follows:
Performance Shares (60% of total LTI value)
Stock Options (20% of total LTI value)
Restricted Stock Units (20% of total LTI value)
The Company reserves the right to change the mix, type and value of long-term
incentive awards granted each year. Your eligibility to receive an annual LTI
grant will begin in 2015.
All existing LTI awards granted to you prior to becoming Chief Executive Officer
will continue to be governed under the provisions of the offer letter to you
dated December 3, 2011 and the award agreements applicable to such awards.














--------------------------------------------------------------------------------



Page 2



The applicable stock award agreements will provide details regarding the vesting
and other provisions of these awards. Below is a summary of the stock award
treatment under several scenarios.


•
In the event that you no longer hold the position of Chief Executive Officer of
Kraft, the treatment of equity awards granted to you upon assumption of that
role or at any other future date while you remain CEO (unless specifically
stated otherwise in the applicable stock award agreement) will be as follows:

 
 
 
 
 
 
 
 
Reason CEO Position
No Longer Held
  
Unvested
Awards
  
Vested Restricted
Stock Units
  
Vested Stock
Options
Become a non-employee director
  
Awards will continue to vest as if you remained in that role through the vesting
period (even if you terminate your Board service following the transition to
non-employee director)
  
Shares owned by participant
  
Participant may exercise options for the full original term
 
 
 
 
Resignation from CEO
  
Forfeited
  
Shares owned by participant
  
Options may be exercised for a period of 30 days following date of resignation
after which they will be canceled
 
 
 
 
Mutual Agreement (including a return to serving as Executive Chairman but not
CEO)
  
Awards will continue to vest as if you remained employed through vesting period,
with performance shares determined based on actual performance through the end
of the performance cycle
  
Shares owned by participant
  
Participant may exercise options for the full original term
 
 
 
 
Termination for cause
  
Forfeited
  
Depending on reason for termination, Company may claw back shares
  
Options will be canceled immediately upon such termination
 
 
 
 
Death/Long-Term Disability
  
Awards vest immediately
  
Shares owned by participant or designated beneficiary
  
Participant or designated beneficiary may exercise options for the full original
term
Involuntary termination without cause
 
Pro rata vesting, with performance level of performance shares determined based
on actual performance through the end of the performance cycle
 
Shares owned by participant or designated beneficiary
 
Participant may exercise options for the full original term

 






--------------------------------------------------------------------------------



Page 3





•
For purposes of the stock awards, “cause” means:



1) continued failure to substantially perform the job’s duties (other than
resulting from incapacity due to disability);
2) gross negligence, dishonesty, or violation of any reasonable rule or
regulation of the Company where the violation results in significant damage to
the Company; or
3) engaging in other conduct that materially adversely reflects on the Company.
 


Perquisites
You will be eligible for:
•
use of Company-provided aircraft for commuting between personal residence and
the Company’s office in Northfield, Illinois; and



•
an annual financial counseling allowance of $10,000. You may use any firm of
your choosing and submit requests for payment directly to the Company.



You will be responsible for the associated taxes with respect to these
perquisites.




Deferred Compensation Program
You will be eligible to participate in the Executive Deferred Compensation
Program. This program allows you to voluntarily defer on a pre-tax basis a
portion of your salary and/or your annual incentive to a future date. Investment
opportunities under this program are designed to mirror the Company’s 401(k)
plan. Additional information for this program will be provided to you upon
request.


Management Stock Purchase Plan (MSPP)
Kraft also provides voluntary stock purchase opportunities. You can elect to
defer up to 50% of your annual Management Incentive Plan cash bonus award in the
form of deferred stock units, and the Company will match 25% of this bonus
deferral into the MSPP in the form of restricted stock units with a three year
vest. Additional information for this program will be provided to you prior to
the next enrollment period.
Stock Ownership Guidelines
You will be required to attain and hold Company stock equal in value to six
times your base salary. You will have five years from your assumption of the
Chief Executive Officer role to achieve this level of ownership. Stock held for
ownership determination includes common stock held directly or indirectly,
unvested restricted/deferred stock or share equivalents held in the Company’s
401(k) plan. It does not include stock options or unvested performance shares.
At Will Employment Status/Separation from the Company


You will be a U.S. employee of the Company and your employment status will be
governed by and shall be construed in accordance with the laws of the United
States. As such, your status will be that of an “at will” employee. This means
that either you or Kraft is free to terminate the employment relationship at any
time, for any or no reason, with or without notice.
In the event your employment is terminated by Kraft without “cause” (as defined
above) and you execute and do not revoke a general release of claims in favor of
the Company and related entities and individuals within the timeframe and in a
form to be prescribed by the Company (but in any event no later than 45 days
following your date of termination), you shall be eligible to receive (i) your
prorated annual cash bonus for the year of termination, determined based on
actual Company performance through the end of the performance period and payable
no later than the March 15th immediately following the year in which your
termination of employment occurs and (ii) severance in an amount equal to your
then-current base salary for a period of 24 months following your termination
date and payable in accordance with the Company’s normal payroll schedule. In
the event your employment is terminated under circumstances that entitle you to
severance benefits under the Company’s Change in




--------------------------------------------------------------------------------



Page 4

Control Plan for Key Executives (the “CIC Plan”), you shall instead receive
separation pay and benefits in accordance with the CIC Plan; provided, however,
if the payments required to be made under the CIC Plan are deferred compensation
and subject to Section 409A of the Internal Revenue Code of 1986 (the “Code”)
(and do not qualify for an exemption thereunder) and the Change in Control (as
defined in the CIC Plan) does not constitute a “change in control event” within
the meaning of Section 409A of the Code, then the payments under the CIC Plan
shall be made at the same time and in the same manner as provided for in this
paragraph to the extent required under Section 409A of the Code. You agree that,
unless otherwise agreed to between you and the Company, upon any termination of
your employment as Chief Executive Officer, you will also cease to serve (i) as
a director and as Chairman of Kraft and (ii) in any other director or officer
role you hold with any of the Company’s subsidiaries or affiliates.
Non-Competition and Non-Solicitation Obligations
In consideration for, and as a condition to, the position being offered to you,
the salary and benefits you will receive, and the benefits and incentives
described in this letter, each of which you agree is sufficient consideration
for your assent to certain restrictive covenants, you are required to sign a
non-competition and non-solicitation agreement, which includes, among other
things, restrictions from working for a competitor and/or soliciting business or
employees away from Kraft for 12 months following any termination of employment
or, if longer, the period during which you are receiving severance benefits. The
agreement is attached to and incorporated in this Offer Letter as Exhibit A.
Other Benefits
Your offer includes Kraft’s comprehensive benefits package available to
full-time salaried employees. This benefits package is described in the Kraft
Benefits Summary brochure that we previously sent to you. The benefits provided
to you under this offer letter are subject to the specific terms of each plan as
set forth in the governing plan documents.


Although we do not anticipate significant changes to the total remuneration
presented in this letter, please note that the directors of the Company have the
right to make adjustments to your compensation package.
Section 409A of the Code
This benefits hereunder are intended to comply with the requirements of Section
409A of the Code, and shall be interpreted and construed consistently with such
intent. The payments to you pursuant to this offer letter are also intended to
be exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4), and for such purposes, each payment to you under this letter
shall be considered a separate payment. Notwithstanding any other provision in
this letter, to the extent any payments hereunder constitute nonqualified
deferred compensation, within the meaning of Section 409A, then (A) each such
payment which is conditioned upon your execution of a release and which is to be
paid or provided during a designated period that begins in one taxable year and
ends in a second taxable year, shall be paid or provided in the later of the two
taxable years and (B) if you are a specified employee (within the meaning of
Section 409A of the Code) as of the date of your separation from service, each
such payment that is payable upon the your separation from service and would
have been paid prior to the six-month anniversary of your separation from
service, shall not be paid before the date that is six months after the date of
your separation from service and any amounts that cannot be paid by reason of
this limitation shall be accumulated and paid on the first day of the seventh
month following the date of your separation from service or, if earlier, upon
your death. In addition, if you are a specified employee, then any welfare or
other benefits (including under a severance arrangement) which the Company
determines constitute the payment of nonqualified deferred compensation and
which would otherwise be provided upon your separation from service shall be
provided at your sole cost during the first six-month period after your
separation from service and, on the first day of the seventh month following
your separation from service, the Company shall reimburse you for the portion of
such costs that would have been payable by the Company for that period if you
were not a specified employee.
Payment of any reimbursement amounts and the provision of benefits by the
Company pursuant to this letter (including any reimbursements or benefits to be
provided pursuant to a severance arrangement) which the Company determines
constitute nonqualified deferred compensation (within the meaning of Code
section 409A) shall be subject to the following:
 
(a)
the amount of the expenses eligible for reimbursement or the in-kind benefits
provided during any calendar year shall not affect the amount of the expenses
eligible for reimbursement or the in-kind benefits to be provided in any other
calendar year;

 
 
(b)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred; and





--------------------------------------------------------------------------------



Page 5

 
 
(c)
your right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for any other benefit.





--------------------------------------------------------------------------------



 If you have any questions, you can reach me at (847) 646-2000.
Sincerely,




__/s/ Diane Johnson May___________________
Diane Johnson May
Executive Vice President, Human Resources
I accept the offer as expressed above.


 __/s/ John T. Cahill ___________________     12/17/2014
Signature                    Date     
John T. Cahill
 








--------------------------------------------------------------------------------



EXHIBIT A


NONCOMPETITION AND NONSOLICITATION AGREEMENT


By signing below, I, John T. Cahill, acknowledge and agree that the services to
be rendered by me to Kraft Foods Group, Inc. (the “Company”) will be of a
special character having a unique value to the Company, and that, as a result of
my role and position within the Company, I will be provided with specialized
training and given access to, or be responsible for the development of (i) some
of the Company’s most sensitive and valuable Company Confidential Information,
(ii) the Company’s business habits, needs, pricing policies, purchasing
policies, profit structures, and margins, (iii) the Company’s relationship with
its customers, their buying habits, special needs, and purchasing policies, (iv)
the Company’s relationship with its suppliers, licensees, licensors, vendors,
consultants, and independent contractors, their pricing habits, and purchasing
policies, (v) the skills, capabilities and other employment-related information
relating to the Company employees, and (vi) and other matters of which you would
not otherwise know and that is not otherwise readily available.


Therefore, in consideration for, and as a condition to, the position being
offered to me, the salary and benefits I will receive, and the benefits and
incentives described in the December 17, 2014 Offer Letter to me, each of which
I agree is sufficient consideration for my assent to these covenants, by signing
below, I agree that, during my employment and for a period of 12 months
following the termination of my employment with the Company for any reason,
including termination by the Company with or without cause, or, if longer, the
period during which I am receiving severance benefits, I will not, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, directly or indirectly:


•
Engage in any business activities within the same line or lines of business for
which I performed services for the Company during the five (5) years immediately
preceding my termination and in a capacity that is similar to the capacity in
which I was employed by the Company with any person or entity that competes with
the Company in the consumer packaged food and beverage industry (“Competitive
Business”) anywhere within North America (the “Restricted Territory”).



•
Solicit, assist in the solicitation of, or accept any business (other than on
behalf of the Company) from any customer who, during the two (2) years
immediately preceding my termination, had been assigned to me by the Company, or
any customer with which I had contact on behalf of the Company while an employee
of the Company, or any customer about which I had access to confidential
information by virtue of my employment with the Company; or disclose to any
person, firm, association, corporation or business entity of any kind the names
or addresses of any such customer; or directly or indirectly in any way request,
suggest or advise any such customer or any suppliers, licensees, licensors,
vendors, consultants, and independent contractors with which I had contact on
behalf of the Company to withdraw or cancel any of their business or refuse to
continue to do business with the Company. This paragraph shall apply only where
the customer is solicited to purchase a service or product that competes with
the services or products offered by the Company.



•
Cause, solicit, induce, or encourage any individual who was an employee of the
Company at the time of, or within 6 months prior to, my termination, to
terminate or reject their employment with the Company or to seek or accept
employment with any other entity, including but not limited to a competitor,
supplier, or client of the Company, nor shall I cooperate with any others in
doing or attempting to do so. As used herein, the term “solicit, induce, or
encourage” includes, but is not limited to, (i) initiating communications with a
Company employee relating to possible





--------------------------------------------------------------------------------



employment, (ii) offering bonuses or other compensation to encourage a Company
employee to terminate his or her employment with the Company and accept
employment with any entity, (iii) recommending a Company employee to any entity,
and (iv) aiding an entity in recruitment of a Company employee.


In the event of a breach or threatened breach of my obligations under this
Agreement, irreparable injury would be caused to the Company, for which the
Company would have an inadequate remedy at law. I therefore agree that, in
addition to and without limitation of any rights that the Company may otherwise
have, at law or in equity, the Company shall have the right to temporary,
preliminary, and permanent injunctive relief against me in the event of such
breach, or threatened breach, in addition to any other equitable relief
(including without limitation an accounting and/or disgorgement) and/or any
other damages as a matter of law. I also agree that the Company is entitled to
its reasonable attorneys’ fees and costs incurred in enforcing this Agreement or
successfully prosecuting or defending any action under this Agreement.
Furthermore, no bond need be posted in conjunction with the application for, or
issuance of, an injunction (which requirement I hereby specifically and
expressly waive). Nothing in this Agreement shall be construed as prohibiting
the Company from pursuing any other remedies available at law or in equity for
breach or threatened breach of those paragraphs, including the recovery of
damages.


I ACKNOWLEDGE AND AGREE THAT I AM EXECUTING THIS AGREEMENT VOLUNTARILY AND
WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. I FURTHER
ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ THIS AGREEMENT, AND THAT I HAVE
ASKED ANY QUESTIONS NEEDED FOR ME TO UNDERSTAND THE TERMS, CONSEQUENCES, AND
BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT. FINALLY, I AGREE THAT
I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF MY
CHOICE BEFORE SIGNING THIS AGREEMENT.




John T. Cahill


/s/ John T. Cahill
Employee Signature
12/17/2014
Date


